--------------------------------------------------------------------------------

EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 20, 2014, between RiceBran Technologies, a California corporation
(the “Company”), and each of the several investors signatory hereto (each such
purchaser, an “Investor” and, collectively, the “Investors”).


In connection with the Note and Warrant Purchase Agreement, dated as of March
20, 2014, entered into by the Company and the Investors (the “Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Purchase Agreement, to issue and sell to each Investor notes
of the Company (the "Notes"), which will, among other things, be convertible
into (i) shares of the Company's common stock, no par value per share (the
"Common Stock", as converted, the "Conversion Shares") in accordance with the
terms of the Notes, and (ii) certain warrants (collectively, the “Warrants”)
which will be exercisable to purchase Common Stock (the “Warrant Shares”) in
accordance with the terms of the Warrants.


To induce the Investors to consummate the transactions contemplated by the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.


The Company and each Investor hereby agrees as follows:


1.            Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:


“Agreement” shall have the meaning set forth in the Preamble.


“Company” shall have the meaning set forth in the Preamble.


“Cut Back Shares” shall have the meaning set forth in Section 2.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Liquidated Damages” shall have the meaning set forth in Section 5.


“Non-Registration Event” shall have the meaning set forth in Section 5.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
1

--------------------------------------------------------------------------------

“Purchase Agreement” shall have the meaning set forth in the Preamble.


“Investor” and “Investors” shall have the meaning set forth in the Preamble.


“Required Effectiveness Date” means, with respect to the Initial Registration
Statement required to be filed hereunder, the 60th calendar day following
Shareholder Approval (as defined below) (or the 90th calendar day after
Shareholder Approval in the event that such Registration Statement is subject to
a full review by the SEC) and with respect to any additional Registration
Statements which may be required pursuant to Section 2, the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder (or the 120th calendar day following the date on which an
additional Registration Statement is required to be filed hereunder in the event
that such Registration Statement is subject to a full review by the SEC).


“Required Filing Date” means, with respect to the Initial Registration Statement
required hereunder, the 30th calendar day following the date of the Company’s
shareholder meeting which must be held by July 1, 2014 and at which time the
Company’s shareholders approve   (i) to increase the Company’s number of
authorized shares of common stock to enable the issuance of the Underlying
Securities, and (ii) the issuance of the Underlying Securities, if required by
the NASDAQ listing rules (“Shareholder Approval”) and, with respect to any
additional Registration Statements which may be required pursuant to Section 2,
the earliest practical date on which the Company is permitted by SEC Guidance to
file such additional Registration Statement related to the Registrable
Securities.


“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares then issuable upon conversion in full of the Notes (assuming
on such date the Notes are converted in full without regard to any conversion
limitations therein), (b) all Warrant Shares then issuable upon exercise of the
Warrants (assuming on such date the Warrants are exercised in full without
regard to any exercise limitations therein), and (c) any securities issued or
then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
for so long as (x) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the SEC under the 1933 Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement, (y) such Registrable Securities have
been previously sold in accordance with Rule 144, or (z) such securities become
eligible for resale pursuant to Rule 144 (assuming that such securities and any
securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company, and the Warrants are exercised by
“cashless exercise” as provided in the Warrants), as reasonably determined by
the Company, upon the advice of counsel to the Company.
2

--------------------------------------------------------------------------------

“Registration Expenses” has the meaning set forth in Section 6.


“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.


“Restriction Termination Date” shall have the meaning set forth in Section 2.


“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.


“SEC” means the Securities and Exchange Commission.


“SEC Restrictions” shall have the meaning set forth in Section 2.


2.            Registration Statement Requirements.  The Company shall file with
the SEC a Form S-3 registration statement (or such other form that it is
eligible to use) in order to register all or such portion of the Registrable
Securities as permitted by the SEC (provided that the Company shall use diligent
efforts to advocate with the SEC for the registration of all of the Registrable
Securities) pursuant to Rule 415 for resale and distribution under the 1933 Act
on or before the Required Filing Date and use its commercially reasonable
efforts to cause the Registration Statement to be declared effective by the
Required Effectiveness Date.  The Company will register not less than all of the
Registrable Securities.  In the event that the Company is required by the SEC to
cutback the number of shares being registered in the Registration Statement
pursuant to Rule 415, then the Company shall reduce the Registrable Securities
pro rata, and unless otherwise directed in writing by the Investor as to its
Registrable Securities, the number of Registrable Securities and other
securities to be registered on such Registration Statement will first be reduced
by securities included in such Registration Statement that are not Registrable
Securities, second by the Registrable Securities represented by Conversion
Shares and third by the Registrable Securities represented by Warrant Shares. 
Notwithstanding anything to the contrary contained in this Section 2, if the
Company receives comments from the SEC with respect to the Registration
Statement, and following discussions with and responses to the SEC in which the
Company uses its commercially reasonable efforts and time to cause as many
Registrable Securities for as many Investors as possible to be included in the
Registration Statement filed pursuant to Section 2 without characterizing any
Investor as an underwriter, the Company is unable to cause the inclusion of all
Registrable Securities in such Registration Statement, then the Company may,
following not less than one (1) Trading Day prior written notice to the
Investors, (x) remove from the Registration Statement such Registrable
Securities (the “Cut Back Shares”) and/or (y) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities, in
each case as the SEC may require in order for the SEC to allow such Registration
Statement to become effective (collectively, the “SEC Restrictions”).  Unless
the SEC Restrictions otherwise require, any cut-back imposed pursuant to this
Section 2 shall be allocated among the Registrable Securities of the Investors
on a pro rata basis.  No liquidated damages under Section 5 shall accrue on or
as to any Cut Back Shares, and the Required Effectiveness Date with respect to
such additional Registration Statement including the Cutback Shares will be
tolled, until such time as the Company is able to effect the registration of the
Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date”).  From and after the Restriction Termination
Date, all provisions of this Section 2 (including, without limitation, the
liquidated damages provisions, subject to tolling as provided above) shall again
be applicable to the Cut Back Shares (which, for avoidance of doubt, retain
their character as Registrable Securities) so that the Company will be required
to file with and cause to be declared effective by the SEC such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Securities (if such Registrable Securities cannot at such time be
resold by the Investors thereof pursuant to Rule 144).  The Company may only
file an additional Registration Statement under this Section 2 only if the
Initial Registration Statement has been declared effective.
3

--------------------------------------------------------------------------------

3.            Registration Procedures. If and whenever the Company is required
by the provisions of Section 2 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:


(a)          Within a reasonable time before filing a Registration Statement or
amendments or supplements thereto, furnish to the Investors of such Registrable
Securities copies of such documents proposed to be filed, which documents shall
be subject to the review, comment and approval of the Investor’s counsel;


(b)      subject to the timelines provided in this Agreement, prepare and file
the Registration Statement with the SEC, with respect to such Registrable
Securities and use its commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), respond as
promptly as commercially practicable to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and file any
pre-effective amendments with respect to a Registration Statement as promptly as
reasonable possible, and promptly provide to Investors copies of all filings and
SEC letters of comment (provided that the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any subsidiary) and notify the Investors on or before
the second business day thereafter that the Company receives notice that (i) the
SEC has no comments or no further comments on the Registration Statement, and
(ii) the Registration Statement has been declared effective;


(c)      prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until such Registration
Statement has been effective for a period of six months (“Effectiveness Period”)
and prepare and file with the SEC such additional Registration Statements as may
be required hereunder and to keep each additional Registration Statement
effective for the Effectiveness Period;
4

--------------------------------------------------------------------------------

(d)      furnish to the Investors such number of copies of the Registration
Statement and the prospectus included therein (including each preliminary
prospectus) as such Investors reasonably may request in order to facilitate the
public sale or their disposition of the securities covered by such Registration
Statement or make them electronically available;


(e)       promptly notify the Investors of the Company’s becoming aware that a
prospectus relating thereto is required to be delivered under the 1933 Act, of
the happening of any event or passage of time of which the Company has knowledge
as a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
the financial statements included therein ineligible for inclusion or which
becomes subject to a SEC, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities.  The Company shall use its best efforts to ensure that the use of
such prospectus (as amended) may be resumed as promptly as practicable.  Each
Investor hereby covenants that it will not sell any Registrable Securities
pursuant to such prospectus during the period commencing at the time at which
the Company gives such Investor notice of the suspension of the use of such
prospectus in accordance with this Section 3(d) and ending at the time the
Company gives such Investor notice that such Investor may thereafter effect
sales pursuant to the prospectus, or until the Company delivers to such Investor
or files with the SEC an amended or supplemented prospectus; and


(f)           comply with all applicable rules and regulations of the SEC.


4.            Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company the completed form of the
Selling Securityholder Questionnaire attached hereto as Annex A and any other
customary documents that the Company may reasonably request to assure compliance
with federal and applicable state securities laws.


5.            Non-Registration Events.  The Company and the Investors agree that
the Investors will suffer damages if the Registration Statement is not filed by
the Required Filing Date and not declared effective by the SEC by the Required
Effectiveness Date or if, after it is declared effective, its effectiveness is
not maintained in the manner and within the time periods contemplated by Section
2 hereof, and it would not be feasible to ascertain the extent of such damages
with precision.  Accordingly, if (A) the Registration Statement is not filed on
or before the Required Filing Date, (B) the Registration Statement is not
declared effective on or before the Required Effectiveness Date, or (C) any
Registration Statement described in Section 2 is declared effective but shall
thereafter cease to be effective for a period of time which shall exceed thirty
(30) days in the aggregate per year (defined as a period of 365 days commencing
on the date the Registration Statement is declared effective) (each such event,
a “Non-Registration Event”), then the Company shall deliver to the Investors, as
liquidated damages (“Liquidated Damages”), an amount equal to one percent (1.0%)
of the aggregate purchase price paid by such Investor pursuant to the Note
Purchase Agreement for any unregistered Registrable Securities then held by such
Holder and for each subsequent thirty (30) day period (pro rata for any period
less than thirty days) which are subject to such Non-Registration Event.  The
maximum aggregate Liquidated Damages payable to the Investor under this
Agreement shall be twelve percent (12.0%) of the aggregate purchase price paid
by such Investor pursuant to the Note Purchase Agreement.  The Company must pay
Liquidated Damages in cash within seven (7) business days following the
occurrence of a Non-Registration Event.  In the event the Company fails to pay
the Liquidated Damages to the Investor within seven (7) business days following
the occurrence of a Non-Registration Event, interest will accrue on the amount
of the unpaid Liquidated Damages at 18% interest per annum.  In the event a
Registration Statement is filed by the Required Filing Date but is withdrawn
prior to being declared effective by the SEC, then such Registration Statement
will be deemed to have not been filed.
5

--------------------------------------------------------------------------------

6.            Expenses.  All fees and expenses incurred by the Company in
complying with Section 2, including, without limitation, all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) in connection with any filing with FINRA pursuant to
FINRA Rule 5110 that may be required to be made by any broker through which an
Investor intends to make sales of Registrable Securities, transfer taxes, and
fees of transfer agents and registrars, are called “Registration Expenses.”  The
Company will pay all Registration Expenses in connection with any Registration
Statement described in Section 2.  Each Investor shall pay the fees and expenses
of its counsel, if any, with respect hereto.


7.            Indemnification and Contribution.


(a)      In the event of a registration of any Registrable Securities under the
1933 Act pursuant to Section 2, the Company will, to the extent permitted by
law, indemnify and hold harmless the Investor, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Investor, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Investor or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Investor, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (1) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities was registered under the 1933
Act pursuant to Section 2, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made, and (2) any violation or
alleged violation by the Company of the 1933 Act, the Exchange Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of the Company’s obligations under this Agreement and will, subject
to the provisions of Section 7(c), reimburse the Investor, each such underwriter
and each such controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company shall
not be liable to the Investor to the extent that any such damages arise out of
or are based upon an untrue statement or omission made in any preliminary
prospectus if (i) the Investor failed to send or deliver a copy of the final
prospectus delivered by the Company to the Investor with or prior to the
delivery of written confirmation of the sale by the Investor to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Investor in writing specifically for use
in such Registration Statement or prospectus.
6

--------------------------------------------------------------------------------

(b)      In the event of a registration of any of the Registrable Securities
under the 1933 Act pursuant to Section 2, each Investor severally but not
jointly will, to the extent permitted by law, indemnify and hold harmless the
Company, and each person, if any, who controls the Company within the meaning of
the 1933 Act, each officer of the Company who signs the Registration Statement,
each director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 2, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Investor will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Investor, as such,
furnished in writing to the Company by such Investor specifically for use in
such Registration Statement or prospectus, and provided, further, however, that
the liability of the Investor hereunder shall be limited to the net proceeds
actually received by the Investor from the sale of Registrable Securities
pursuant to such Registration Statement.
7

--------------------------------------------------------------------------------

(c)      Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party under this Section, except and only if and to the extent
the indemnifying party is prejudiced by such omission (as determined by a
court). In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to indemnified party
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel, reasonably
satisfactory to the indemnified and indemnifying party, and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party as incurred. 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
indemnified party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section) shall be paid to the indemnified
party, as incurred, within ten business days of written notice thereof to the
indemnifying party; provided, that, the indemnified party shall promptly
reimburse the indemnifying party for that portion of such fees and expenses
applicable to such actions for which such indemnified party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending proceeding in
respect of which any indemnified party is a party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


(d)      In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) an Investor,
or any controlling person of an Investor, makes a claim for indemnification
pursuant to this Section 7 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 7 provides for indemnification in such case, or (ii) contribution
under the 1933 Act may be required on the part of the Investor or controlling
person of the Investor in circumstances for which indemnification is not
provided under this Section 7; then, and in each such case, the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each Investor, to an amount equal to the net proceeds (after
underwriting fees, commissions or discounts) actually received by the Investor
from the sale of Registrable Securities effected pursuant to such registration.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of fraudulent misrepresentation shall be
entitled to contribution from any Person; and
8

--------------------------------------------------------------------------------

(e)      The indemnity and contribution agreements contained in this Section 7
are in addition to any other liability that the indemnifying parties may have to
the indemnified parties.


8.            Miscellaneous.


(a)      Remedies.  In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement. 
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.


(b)      Compliance.  Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.


(c)      Piggy-Back Registrations. If, at any time prior to the six month
anniversary of the date hereof, there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the 1933 Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the 1933 Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 8(c) that are eligible for resale pursuant to Rule 144
promulgated by the SEC pursuant to the 1933 Act or that are the subject of a
then effective Registration Statement.
9

--------------------------------------------------------------------------------

(d)      Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities (including, for this
purpose any Registrable Securities issuable upon exercise or conversion of any
Security).   Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of a Holder or some Holders and that does not directly or indirectly
affect the rights of other Holders may be given by such Holder or Holders of all
of the Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the first sentence of
this Section 8(d).


(e)      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


(f)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of all of the Holders of the then outstanding Registrable Securities. 
Each Holder may assign their respective rights hereunder if: (i) such Holder
agrees in writing with such transferee or assignee (as the case may be) to
assign all or any portion of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (a) the name and address of such transferee or assignee (as the case
may be), and (b) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the 1933 Act or applicable state securities laws if so
required; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence such transferee or assignee (as the
case may be) agrees in writing with the Company to be bound by all of the
provisions contained herein; (v) such transfer or assignment (as the case may
be) shall have been made in accordance with the applicable requirements of the
Note Purchase Agreement, the Notes and the Warrants (as the case may be); and
(vi) such transfer or assignment (as the case may be) shall have been conducted
in accordance with all applicable federal and state securities laws.


(g)      Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party.  In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
10

--------------------------------------------------------------------------------

(h)      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.


(i)       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(j)       Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.


(k)      Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder.  Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.


(l)           No Inconsistent Agreements.  Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Neither the Company not any of its
subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any person that have not been
satisfied in full.


(Signature Pages Follow)
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
 
RICEBRAN TECHNOLOGIES
 
 
 
 
By:
W. John Short
 
 
 
 
 
Name:  W. John Short
 
 
 
 
 
Title:  Chief Executive Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


SIGNATURE PAGE FOR PURCHASER FOLLOWS]


12

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]


Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________


13

--------------------------------------------------------------------------------

Annex A
 
RICEBRAN TECHNOLOGIES


Selling Stockholder Notice and Questionnaire


The undersigned beneficial owner of common stock (the “Registrable Securities”)
of RiceBran Technologies, a California corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “SEC”) a registration statement (the “Registration Statement”)
for the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed.  A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.


Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.


NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


QUESTIONNAIRE


1.             Name.


(a)           Full Legal Name of Selling Stockholder:


(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:


(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
14

--------------------------------------------------------------------------------

2.  Address for Notices to Selling Stockholder:


Telephone:


Fax:


Contact Person:


3.  Broker-Dealer Status:


(a)           Are you a broker-dealer?


Yes   __                     No  __


(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?


Yes   __                     No   __


Note:           If “no” to Section 3(b), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.


(c)           Are you an affiliate of a broker-dealer?


Yes   __                      No   __


(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?


Yes   __                     No   __


Note:  If “no” to Section 3(d), the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.


4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.


Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Note Purchase Agreement.
15

--------------------------------------------------------------------------------

(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder:


5.  Relationships with the Company:


Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


State any exceptions here:




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Date:
Beneficial Owner:
 
 
 
 
 
 
By:
  
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 



PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 


16

--------------------------------------------------------------------------------